799 F.2d 539
JEFF D., et al., Plaintiffs-Appellants,v.John V. EVANS, et al., Defendants-Appellees.
No. 83-3839.
United States Court of Appeals,Ninth Circuit.
Sept. 9, 1986.

Charles Johnson, III, Johnson, Olson & Charetered, Pocatello, Idaho, for plaintiffs-appellants.
James Wickham, Deputy Atty. Gen., Boise, Idaho, for defendants-appellees.
Appeal from the United States District Court for the District of Idaho;  Marion J. Callister, Chief Judge.
Before SCHROEDER, FARRIS, and REINHARDT, Circuit Judges.


1
Prior report, 106 S.Ct. 1531, 89 L.Ed.2d 747 (1986).

ORDER

2
Pursuant to the judgment of the United States Supreme Court of June 13, 1986, the order of the district court denying attorneys' fees is affirmed.